     Case 3:21-cv-00009-DHB-BKE Document 12 Filed 05/18/21 Page 1 of 1




                     IN TI-IE UNITED STATES DISTRICT COURT,..,
                                                             .

                   FOR THE SOUTI-IERN DISTRICT OF GEORGIA
                                                                  r:i\    »I ●.
                                                                          1 w> >   18 P
                                 DUBLIN DIVISION
                                                                            O
DAVID E. ROBERTS,                 )
                                  )
          Plaintiff,              )
                                  )
     V.                           )                  CV 321-009
                                  )
TIM WARD, Commissioner; DIRECTOR  )
SHEPPARD; JERMAINE WHITE, Warden; )
DEPUTY WARDEN WICKER; DEPUTY      )
WARDEN KEITH; and DEPUTY WARDEN )
BEASLEY,                          )
                                  )
          Defendants.             )


                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this            day of May, 2021, at Augusta, Georgia.



                                                                   C
                                               UNITED STATES DISTRICT JUDGE
